                                                                                  CLERK'
                                                                                       SAT
                                                                                         OFFICE U.3.DIST,K URT
                                                                                           ROANOKE
                                                                                             F      ,VA
                                                                                              ILED
                        IN THE U NITED STA TES DISTRICT COURT
                       FOR THE W ESTERN DISTRICT OF V IR GINIA                             NzV 22 2218
                             CHARLOTTESV ILLE D IV ISION                                J ul
                                                                                           A
                                                                                    B          .   DU L   ,   CLERK
LYLA GOFF W OOD ,                                                                     w.
                                                                                       .              (-ERK
                                                      CivilA ction N o.3:18CV 00004
       Plaintiff,
                                                      M EM O R ANDU M O PINIO N

                                                      By:H on.Glen E.Conrad
NAN CY A .BERRYH ILL,A cting                          SeniorUnited StatesD istrictJudge
Com m issionerofSocialSecurity,

       Defendant.


       By mem orandum opinion and order entered August 31,2018,the courtrem anded this

case to the Com m issioner of Social Security for further consideration of plaintiff's claim s for

disability insurance benefits and supplem entalsecurity incom e benefits underthe SocialSecurity

Act,asamended,42 U.S.C.jj416(i)and423,and42U.S.C.j 1381etseq.,respectively. The
Commissionerhasnow tsledamotionto alteroramendjudgmentpursuanttoRule59(e)ofthe
FederalRules of Civil Procedure. The plaintiff has filed a response to the m otion. H aving

considered theparties'argum ents,the courtconcludesthatthem otion m ustbe denied.

        ($A Rùle 59(e)motion maybegranted only inthreesituations::41)to accommodatean
interveningchangein controlling law;(2)to accountfornew evidencenotavailableattrial;or
                                                J.
                                                'h
                                                 '
                                                 --   ..

(3)to correctaclearerroroflaw orpreventma
                                        $r
                                         'i
                                          J
                                          jikstinjustice,,, M avfeld v.N at,1A ss,n for
                                          l                      .




StockCarAutoRacina,674F.3d369,378(4thCir.2012)(quotingZinkandv.Brown,478F.3d
634,637 (4th Cir.2007)).Ctltisanextraordinary remedy thatshouldbeappliedsparingly''and
only in tEexceptionalcircum stances.'' ld. The rule dçm ay notbe used to relitigate o1d m atters,or

to raise arguments or present evidence that could have been raised prior to the entry of

judgment.'' Exxon ShippingCo.v.Baker,554U.S.471,486 n.5 (2008)(citation and internal
quotationmarksomitted).
              Applying these principles,the courtconcludes that the Com m issioner is not entitled to

    reliefunderRule59(e). In hermotion,the CommissionerfirstarguesthattheAdministrative
    Law Judge adequately assessed the opinions of D r. Elizabeth Hrncir, w ho perform ed a

    consultativepsychologicalevaluation atthe requestofthe state agency. Forthe reasonsstated in

    the court's previous m em orandum opinion,the courtis unable to agree. As set forth in m ore

    detailinthatopinion,Ms.Woodhasahistoryoftreatmentfordepression. (Tr.510,511,666,
    697,698,709,and.758). Based on the clinicalinterview and mentalstatusexamination,Dr.
    Hrncir's diagnostic impressions included SGmajor depressive disorder,recurrent,moderate to
    severe.''(Tr.555).SheassessedM s.W ood'sfunctionallimitationsasfollows:
                     M s.W ood can perform sim ple and repetitive tasks butm ay have
                     diffk ulty with com plex and detailed tasks because of her
                     sym ptom s . . . .M s. W ood w ill need additional supervision to
                     complete w ork activities on a consistent basis, m aintain regular
                     attendance in the w orkplace,and com plete a norm alw orkday. M s.
                     W ood is not expected to have diftk ulty accepting instructions
                     from supervisors. M s. W ood's sym ptom î w ill influence her
                     interactions w ith cow orkers and the public. M s.W ood m ay show
                     a m oderate to severe exacerbation of sym ptom s to the usual
                     stressesencountered in com petitivew ork.

    (Tr.554-55).
              In evaluating plaintiff's residual functionalcapacity,the LaF Judge gave Dr.H m cir's

    opinions Gtpartialweight.''l (Tr.25). Although the Law Judge found that Dr.Hrncir's
    examination Gçsupports limiting the claimantto simple routine repetitive tasks and low stress

    work''sheapparentlyrejectedDr.Hrncir'sopinionthatplaintiffwillneedadditionalsupervision
    to fnish w ork activities on a consistent basis, m aintain regular attendance, and complete a
'

        !
    nornplworkday. (Tr.25). The Law Judge noted thatçGfurther lim itations in the claim ant's
          J

             1 The Law Judge,s assessm ent of plaintiff's residual functional capacity included the following
    nonexertionallim itations:K'I'
                                 he claimantis lim ited to sim ple routine repetitive tmsks,superficialcontactwith the
    public,andlow stresswork,meaningnohighproductionquotasorfastpacedassembly.''(Tr.20).
                  l


                  l
                  2
                  i
    abilities arènotwarranted''since Ms.Wood E'recalled the firstand currentpresidentsofthe
    U nited Stat
               (
                es, her birth date, age, address, phone num ber, year obtained GED , and age of

    boyfriend,5son, daughter,and brotherr''and since she Ssw as able to spellthree differentw ords

    backwardsi'':(Tr.25).
              i
           As !the court previously explained, it is not enough for a Law Judge to m erely
              i
              (
    ((Summarizéljevidencethat(she Gnds)credibleyuseful,and consistent.'' W oodsv.Berryhill,
                  J'
    888F.3d(86,694(4th Cir.2018).Instead,theLaw Judge(smustbothidentifyevidencethat
    supports(he
              !i
               I
                )conclusionand Sbuildan accurateand logicalbridge from thatevidenceto (her)
                  lI
    conclusionr
              i'r
                ;
                 egardingtheclaimant'sresidualfunctionalcapacity.ld.(internalquotationsmarks
'
              .   f$
    andadditionglalterationsomitted)(emphasisin original).Here,theLaw Judgeneverexplained
                  ;i
    how she cbpc! luded- based on the plaintiffs ability to recallsuch basic informatiqn as her
                      .


              ir
              2
    address,phone
              I
                   num ber,and age- thatplaintiffcould finish w ork activitieson a consistentbasis,

    m aintain rçgular attendance, and com plete a norm al w orkday without additional supervision.
                  l1
    Consequenty thecourtremainsconvinced thattheLaw Judge failed to build a logicalbridge
                  :L
    from the çvldence she recounted to her conclusions regarding plaintiffs residual functional
                  '
                      ,;

    capacity. jèe ig.
                    a. WhiletheCommissionerobviously disagreeswith the court's concltlsion,
                           .


    ç:        )                                        ,,
     mere disagy:eementdoesnotsupporta Rule 59(e)motion. H utchinson v.Staton, 994 F.2d
                  l
    1076,1082(4thCir.1993).NordotheCommissioner'seffortstoprovideposthocjustifications
                      f
    fortheLaw Judge'sdecision.SeeFrantzv.Astrue,509F.3d 1299,1302(10thCir.2007)Cç-
                                                                                 l-he
                  :i
    Commissicmrr'sposthocargumentsupplyingpossiblereasonsfortheALJ'Sseemingrejection
                      j
    ofM s.Youngs'opinionsisunavailing.''l-z

           zFor'
               instance,theCommissionercitestotheopinionsofthenon-examining stateagency consultants,
    who found thatplaintiff's mentalimpairm entisnot severe. However,the Law Judge gave these opinions
    ççlittleweight,')
                    'sincetheevidence Rdemonstratesthe claimanthasa severementalimpairment'' (Tr.26).
    M oreover,thejLaw Judgedid notspecifically rely on such opinionsin electing to accordpartialweighttoDr.
    Hrncir'sassessmentofplaintiff'sfnnctionallimitations.
                  . 1                                 3
'


       Thr!Jourtmustalso rejecttheCommissioner,sargumentthattheLaw Judgeadequately
           è!
            :
           l
accounted fJrthemoderate limitationsin concentration,persistence,orpacethatshefound at
           iI
           ki
stepthreecst
          J
            hesequentialevaluationprocess. CitingthedecisionoftheUnitedStatesCourtof
               '



AppealsfoiiheFourthCircuitinM asciov.Colvin,780F.3d632(4thCir.2015),thecourtruled
that the La* Judge failed to explain how plaintiff's m oderate lim itations in concentration,

persistence'
           jbr
            !
               pace w ere addressed by virtue of a finding of lim itation to Stsim ple routine
               .




repetitivetasks,superficialcontactwith thepublic,and 1ow stresswork''which shedefined as
GGmeaningnohighproductionquotasorfastplacedassembly.''(Tr.20).Thecourtobservedthat
the ability to perform simple tasks does not necessarily equate w ith the ability to stay on task,

andthatStlolnly thelatterlimitation would accountforaclaimant'slimitation in concentration,
persistence,orpace.'' M ascio,780 F.3d at638.

       In the instantm otion,the Com m issioner argues that SsM ascio is inapposite,''given that

the Law Judge did notm erely lim itplaintiffto sim ple,routine tasks or unskilled w ork. Def-'s

M ot.to Alter orA m end J.8,Dkt.N o.27. H ow ever,aspreviously noted,M ascio underscores

the Law Judge's duty to explain how her residual functional capacity indings adequately

account for a claim ant's w ork-related lim itations. See id. H ere, while the Law Judge also

restrictedplaintiffto Eisuperficialcontactwiththepublic''andt&low stresswork''theLaw Judge
failed to ekplain how such lim itations sufficiently accom m odate plaintifps m oderate diftk ulties

withconcentration,persistence,orpace.(Tr.20).Accordingly,thecourtremainsconvincedthat
rem and isappropriate. See.e.R.,W atersv.Berrvhill,N o.5:17-cv-00035,2018 U .S.D ist.LEXIS

135834,at*20-22(W .D.Va.Aug.13,2018),reportandrecommendationadopted,Dkt.No.24
(W .D.Va.Sept.10,2018)(concludingthatremandwasrequiredunderMascio even thoughthe
residualfunctional capacity assessm ent GEincluded other lim itations ...beyond a restriction to

sim ple,routine,and repetitivetasks,''since the Law Judge did notadequately explain hisresidual

                                                4
fnncfonalcapait dete= ination)(collece g0th.ercasesâom tbl
                                                         -qdlelct);Carterv.Berryhill.
No.8:17-cv-091277,2018U.S.Dist LEM S 115474,at*24 (D.S.C.June 18,2018),reportand
recommendationadopted.2018U.S.Dist.LEM S 114037 O .S.C.July 9,2018)(remandingfor
fhe erproceM lngswheretheLaw Judge tçfailedto explainhow allmlttlon to Islmple,routlne,

repetxvetasksnotperfo= H in afistpaced producion environmentihwolving only simple
work-relatH lno ncfons and decisions and relatlvely few wozk place changes' and to
Ioccasionalinteracdon with co-workem and membem ofthe gederalpublic'addressesPlaine s
                                                                                 ,




moderatedio cultiesin concenH tion, persistence,andpace>,).
                                                          3

       Forthesereasons,thecoM fmdsno basisto alteroramend thejudm entunderRule
59(e). Accordlngly,theCommlqsioner'smoion willbedenled.'l'heClerk isdirectd to send
copiesofthismemorandum opinion andthe accompanyingorderto allcounselofrecord.

       DATED :w s z'ôN day ofNovember, 2018.




                                                 seniorUnitedjtatesDisictJudge




         3In supportofthependingmotiow tlleCommissioneremphasizesthatotherdistrid coudsin theFo*
Ckcaithave found that a Law Judge adequately accounted fora clm'mnmt's dl
                                                                        'm ctllty with staying on task by
llml
   nf'ng the clm'mantto O on-produe on work orwoA notpedbrmed atallassembly-linepace.''Def'sM ot to
M erorAmendJ.9,DkLNo.27(quoe gCrowderv.Be> in'll.No.2:17-cv-1:6,2018U.S.DistLEXTS 163885.
at*27IE.D.Va.Sept24,2018$.WhiletlzeCOIA acu owledg% tv tsuchrestdœonsmaybesuœcientunderthe
cknnndnncœ ofaparucnlnrcase,itisinfawnbentupon theLaw Judgeto explain herresidualflmcuonalcapacity
G dmg
   ' s. Illthe m
               'oanf casw the courtv ailks cone cez thatthe Law Judge fatled to provide an adequate
explanaionofhow herresiduqlflmcdonalcapac%
                                         ' assessmentaccotmted forthemodm telimitadonsfoundatstep
tbreeoftheKquentialevaluaionprocess.

                                                   5
